Title: To James Madison from Perrin Willis, 31 May 1816
From: Willis, Perrin
To: Madison, James



Dear Sir
Washington May 31st. 1816

It is with the utmost diffidence that I again appeal to your generosity for an office under the government and could only be urged to the act by the most pressing necessity.
I have discovered by experience the unpleasant fact that my present avocation is not to be conducted but with an adequate capital.  And not possessing that requisite I shall very soon be compeld to discontinue it;  When I will be left without the means of a support.  It is Sir under these circumstances that I continue to solicit of you the appointment of navy agent at New York, provided that Doct. Bullus accepts the consulate at Hamburg which I also applyed for.  But should he not think proper to resign his present office I beg leave to renew my application for the Consulate at Hamburg.  Whatever station my government may think proper to place me in I do assure you every exertion shall be used faithfully to discharge the duties assigned me.  I have the honor to be Sir with high cond. Your Most Obt: Servt.

Perrin Willis

